Citation Nr: 1028703	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
keratoconus of the left eye. 
 

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to July 2001 
and from May 2003 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently returned 
to the Pittsburgh, Pennsylvania RO.

The Board remanded the case in November 2008 for further 
development.  While this case was in remand status, the 
originating agency issued an April 2010 rating decision 
increasing the rating from 10 percent to 30 percent, effective 
from the effective date of service connection.  This did not 
satisfy the Veteran's appeal.  Therefore, the case has been 
returned to the Board for further appellate action.  


REMAND

The Board notes that the Veteran submitted additional pertinent 
evidence after the originating agency most recently considered 
his claim.  He has not waived his right to have this evidence 
considered by the originating agency.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should undertake any 
development it determines to be warranted.  

2.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


